REQUESTED BY: Fred J. Schroeder, Jr., Frontier County Attorney, Curtis, Nebraska.
After issuance of a tax sales certificate to the county, may the owner pay the delinquent taxes included in said certificate without at the same time paying special assessments included therein.
Yes, such payment is a partial payment which does not extinguish the lien for the balance due on said certificate.
As we understand your problem, a tax sales certificate has been issued to the county. Included in said certificates are general property taxes and special assessments. The owner desires to pay the general taxes, but not the special assessments. Your question is whether the treasurer should accept the taxes tendered.
We have found nothing in the statutes specifically answering your question, and very little precedent. On the other hand, we have found nothing forbidding such a procedure, and we can see no reason why the tax money should not be accepted.
In an opinion of this office dated August 22, 1957, Opinions of the Attorney General 1957-58, p. 232, we concluded that a property owner could pay current taxes even though there was an outstanding tax sales certificate covering prior taxes. We cited in that opinion the case ofSanford v. Moore, 58 Neb. 654, 79 N.W. 548 (1899).
In that case the facts are not very fully set out, but it appears that a tax sales certificate had been issued to a private individual. A payment had been made to the county treasurer for less than the amount due on the certificate, and it was contended that the lien was discharged. The court said that since the sum paid did not cover the entire amount due on plaintiff's certificate, it did not discharge the lien.
If payments of less than the full amount due are permitted on certificates held by private persons, we see no reason why they should not be permitted when the certificate is held by the county. The lien remains, of course, for the balance due, the amount of the special assessments. The certificate should be foreclosed in due course for this balance, if not paid before that time.